                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TIMOTHY DAVID PARR,
JOHN MICHAELS,
       Plaintiffs,

       v.                                            CIVIL ACTION NO. 19-CV-1932

GEORGE KYRIAKODIS, et al.,
       Defendants.

                                       MEMORANDUM

PRATTER,J.                                                                          June 21, 2019

       Prose Plaintiffs Timothy David Parr and John Michaels have filed this civil action

alleging claims against George Kyriakodis, a tax enforcement officer in Upper Moreland,

Pennsylvania, and Pennsylvania Attorney General Joshua Shapiro. The Complaint raises claims

for civil rights violations under 42 U.S.C. § 1983. Plaintiff Parr also seeks leave to proceed in

forma pauperis. For the following reasons, the Court will grant Mr. Parr's motion for leave to

proceed in forma pauperis, dismiss his claims without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim, and permit Mr. Parr to file an amended complaint.

Because Plaintiff Michaels failed to comply with the Court's Order entered on May 9, 2019

(ECF No. 4) directing him to (1) pay the filing fee or (2) file a motion for leave to proceed in

forma pauperis within thirty days, and advising him that the failure to do so would result in the

dismissal of his claims without further notice for failure to prosecute, Mr. Michaels's claims will

be dismissed without prejudice.

I.     FACTS

       Mr. Parr alleges that Defendant Kyriakodis, in his capacity as the Business Tax

Officer/Auditor for the Township of Upper Moreland, sent a letter dated April 24,2019 to "R&G
Contractors Attention: Tim Parr" notifying the addressee that a "Citation for 'failure to file' a

delinquent form with this office has been processed as referenced on the enclosed copy." (ECF

No. 2 at 17. ) 1 Appended to the Complaint is a copy of a Non-Traffic Citation/Summons

#Rl598494-4, signed by Mr. Kyriakodis, citing R&G General Contractors of 3644 Parkview

Drive, Bensalem, Pennsylvania for failing to file a business privilege registration in Upper

Moreland. (ECF No. 2 at 12, 15.) Also attached to the Complaint is a copy of a summons issued

on April 24, 2019 by Montgomery County District Justice Jay S. Friedenberg to R & G General

Contractors bearing docket number MJ-38208-87-2019. (ECF No. 2 at 11.)

         Although it is not entirely clear from Mr. Parr's Complaint, he appears to allege a

violation of his Due Process rights under the Fourteenth Amendment. He contends that Mr.

Kyriak.odis had no authority to issue a "police citation," and that the citation is unenforceable

because there is no information stated on the citation as to why "Kyriakodis seems to think there

is a 'Tim Parr' in Bensalem Pa. (Bucks County) that is also responsible for this fictional

'summary defendant' [presumably R & G), or what kind of business activity was observed or

ascertained in Upper Moreland Township (Montgomery County) that relates to anything at all."

(ECF No. 2 at 5 (parentheticals in original, bracket added).) He alleges that, "As a charging

instrument it is patently unconstitutional," as the charges "would have to issue on a full

information, like a 'summary complaint before the magistrate."' (Id.) He claims the "citation

relates to no identified police agency in Pennsylvania, and it is also 'blank' as to the 'badge

number' to its real officers. Township 'business tax officials' are merely civil inspectors, and

not 'law enforcement officers'. They have no ... powers of arrest. ... " (Id. at 7.) With regard

to Defendant Shapiro, Mr. Parr alleges that "[t]he failure of corporate Pennsylvania to develop a



1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                  2
computer system that prevents this kind of abuse and fraud and illegal simulation of summary

criminal process is a Monell claim against the State." (Id. at 8.) As relief, Mr. Parr demands that

this Court "quash the illegal 'police' summons," and award money damages. (Id. at 9.)

II.    STANDARD OF REVIEW

       Because Mr. Parr appears to be unable to pay the filing fee for this matter, the Court

grants him leave to proceed informapauperis. Accordingly, 28 U.S.C. § I915(e)(2)(B)(ii)

applies, requiring the Court to dismiss the Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains "sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. Because Mr. Parr is proceeding prose, the Court

construes his allegations liberally. Higgs v. Att '.Y Gen., 655 F.3d 333, 339 (3d Cir. 2011 ).

        Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

a plain statement of the claim showing that the pleader is entitled to relief." A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if "the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). This Court

has noted that Rule 8 "requires that pleadings provide enough information to put a defendant on

sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue." Fabian v. St. Mary's Med. Ctr., Civ. A. No. 16-4741, 2017 WL3494219,

at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).



                                                   3
III.   DISCUSSION

       "To state a claim under§ 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

To plead a procedural due process violation, a plaintiff must allege two elements: ( 1) that he has

a "liberty or property interest which has been interfered with by the State"; and (2) the

procedures employed to deprive him of liberty or property were constitutionally insufficient. Ky.

Dep 't of Corr. v. Thompson, 490 U.S. 454, 460 ( 1989). To the extent that Mr. Parr seeks to

assert a Due Process claim based on Mr. Kyriakodis's issuance of a citation to R & G General

Contractors, that claim, as well as the Monell claim against Defendant Shapiro for failing to

implement a policy to prevent the issuance of such citations, are implausible because Mr. Parr

has failed to allege how a citation issued to R & G General Contractors violated his own

constitutional rights. Because Mr. Parr alleges in the Complaint that, inter alia, he and Mr.

Michaels "don't know anything about an ·R & G Contractors"' (ECF No. 2 at 5), it is difficult to

discern how his own liberty or property interests are implicated. If his own interests are

implicated, i.e., if contrary to his express assertion Mr. Parr does have some ownership interest in

R & G General Contractors, the process afforded by the Commonwealth to contest the citation is

sufficient to protect those interests. Accordingly, because Mr. Parr fails to state how his own

rights have been violated by the issuance of a citation issued to an entity he allegedly knows

nothing about merely because it was mailed to his address, or state how the process to contest the

citation is insufficient, he has failed to state a claim for violation of his due process rights. 2



2
 Furthermore, a review of public records shows that the adjudication of the citation in the
Montgomery Court Magisterial District Court is listed as "inactive" because the certified
summons was undeliverable. See Commonwealth v. R&G General Contractors, Docket No. MJ-
                                                    4
       Mr. Parr's claim against Mr. Kyriakodis, to the extent that it is based upon (1) his

receiving the letter addressed to ''R&G Contractors Attention: Tim Parr," and (2) his allegation

that some unnamed persons instructed Kyriakodis "to vex 'Tim Parr,'" (ECF No. 2 at 7), fails to

satisfy the requirements of Rule 8 and fails to state a plausible constitutional violation. Although

he attached the letter to the Complaint, the only reference Mr. Parr makes to the letter is to ask,

perhaps rhetorically, "Who is 'Tim Parr'?? What is this 'Bensalem Pa. address'? What is 'R&G

Contractors' and how did [Mr. Kyriakodis] suddenly 'decide' that any of these sounds and

symbols related to his employment?" (Id. at 5.) This fails to state any plausible constitutional

theory and fails to provide the named Defendants with sufficient information to put them on

notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue. See Palma v. Borough of Lansdale, Civ. A. No. 89-4647, 1991 WL 91557,

*8 (E.D. Pa. May 28, 1991) (holding that allegations of various acts by the defendants, such as

the issuance of citations or the writing of letters to business people making them aware of the

new towing ordinance, were insufficient to establish a valid due process violation); 50157 Realty

Corp. v. Roberts, Civ. A. No. 98-4685, 1998 WL 872499, at *3 (S.D.N.Y. Dec. 15, 1998)

(finding allegation of "orchestrated campaign of official harassment" to vague to state § 1983

claim). While a pattern of official harassment aimed at injuring a plaintiff's business interests

may constitute a due process violation, see Chalfy v. Turoff, 804 F.2d 20, 22 (2d Cir. 1986);

Espanola Way Corp. v. Meyerson, 690 F.2d 827, 829 (11th Cir. 1982), Mr. Parr has failed to

allege any actual injury arising from any of Mr. Kyriakodis's or Mr. Shapiro's actions.




38208-NT-87-2019. Thus, even if receipt of R&G's citation at his address somehow violated
Mr. Parr's rights, which it could not have, the fact that the citation was never enforced is further
reason to conclude that the claim is implausible.
                                                  5
..

            Accordingly, Mr. Parr's claims will be dismissed for failure to state a claim pursuant to

     28 U.S.C. § 1915(e)(2)(B)(ii). The dismissal will be without prejudice and with leave granted to

     Mr. Parr to file an amended complaint if he can cure the defects noted by the Court. If he

     chooses to file an amended complaint, Mr. Parr is advised to state precisely how each Defendant

     unconstitutionally acted to violate his rights and how he was injured by those acts. Because Mr.

     Michaels failed to comply with the Court's prior Order, his claims will be dismissed without

     prejudice for failure to prosecute. An appropriate Order follows.




                                                  GENE




                                                      6
